DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Nonomura et al., US 20170244370 A1.
Figs. 1, 3, 4, 7, 8 and 9 disclose circuits comprising:  a plurality of power amplifiers (15) arranged on a base (2), each power amplifier comprising a power amplifier input port and a power amplifier output port; a planar power splitter (12) arranged on the base, the power splitter comprising a power splitter input port and a plurality of power splitter output ports; each power amplifier input port being connected to a power splitter output port by a planar transmission line; each power amplifier output port being connected to a waveguide transition; a plurality of waveguides each defined by a waveguide wall (see spec. para [0011], each waveguide being arranged within the base, each waveguide transition being connected to waveguide; and, a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nonomura et al., US 20170244370 A1.
Although Nonmura et al. does not mention about the power splitter or combiner is a planar rat race type or a magic T type, these are just different types of splitter or combiner.  Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute one type of splitter or combiner in place of the others in order to have an optimum working condition for the circuit.
Although Nonmura et al. does not mention about a driver power amplifier connected between the plitter and the signal source or a multiplexer or switch between the antenna and combiner, Dupuy et al. has such teaching in his circuit, thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Dupuy et al. in the circuit of Nonomura et al. in order to meet system requirements and to increase gain for the circuit when having a driver amplifier in front of the amplifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843